 

TherapeuticsMD, Inc. 10-Q [txmd-10q_093020.htm]

Exhibit 10.4

 

AMENDMENT NO. 6
TO FINANCING AGREEMENT

 

AMENDMENT NO. 6 TO FINANCING AGREEMENT, dated as of November 8, 2020 (this
“Amendment”), to the Financing Agreement, dated as of April 24, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Financing Agreement”), by and among THERAPEUTICSMD, INC., a Nevada corporation
(“Company” or “Borrower”), certain Subsidiaries of Borrower, as Guarantors, the
Lenders from time to time party thereto, and SIXTH STREET SPECIALTY LENDING,
INC., a Delaware corporation (“Sixth Street”), as administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent”).

WHEREAS, the Loan Parties have requested that the Administrative Agent and the
Lenders amend certain terms and conditions of the Financing Agreement; and

WHEREAS, the Administrative Agent and the Lenders are willing to amend such
terms and conditions of the Financing Agreement on the terms and conditions set
forth herein.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Definitions. All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement.

2. Amendments.

(a)          New Definitions. Section 1.01 of the Financing Agreement is hereby
amended by adding the following definitions, in appropriate alphabetical order:

(i)                 ““Amendment No. 6” means Amendment No. 6 to Financing
Agreement, dated as of November 8, 2020, by and among the Loan Parties, the
Administrative Agent and the Lenders.”

(ii)              ““Amendment No. 6 Effective Date” means the “Amendment
Effective Date” as set forth in Amendment No. 6.”

(b)          Section 6.8(a) (Minimum Qualified Cash). Section 6.8(a) of the
Financing Agreement is hereby amended and restated in its entirety to read as
follows:

“(b) Minimum Qualified Cash. At all times, Borrower shall not permit Qualified
Cash to be less than $60,000,000; provided, that, Borrower shall not permit
Qualified Cash to be less than $45,000,000 from and after the Amendment No. 6
Effective Date through and including December 31, 2020.”

3. Conditions to Effectiveness. This Amendment shall become effective only upon
satisfaction in full, in a manner satisfactory to the Administrative Agent, of
the following conditions precedent (the first date upon which all such
conditions shall have been satisfied being hereinafter referred to as the
“Amendment Effective Date”):

 

 



(a)          Payment of Fees, Etc. The Borrowers shall have paid on or before
the Amendment Effective Date all fees, costs, expenses and taxes then payable,
if any, pursuant to Section 2.7 or 10.2 of the Financing Agreement.

(b)          Representations and Warranties. The representations and warranties
contained in this Amendment and in Article IV of the Financing Agreement and in
each other Loan Document shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as the Amendment Effective Date to the same extent
as though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of such earlier date.

(c)          No Default; Event of Default. No Default or Event of Default shall
have occurred and be continuing on the Amendment Effective Date or result from
this Amendment becoming effective in accordance with its terms.

(d)          Delivery of Documents. The Administrative Agent shall have received
on or before the Amendment Effective Date:

(i)                 this Amendment, duly executed by the Loan Parties, the
Administrative Agent and the Lenders; and

(ii)              an amendment to each Warrant to Purchase Common Stock dated
August 5, 2020 issued by the Borrower to Sixth Street, Redwood IV Finance 1, LLC
and TAO Finance 1, LLC, in each case in form and substance satisfactory to the
Administrative Agent and duly executed by the Borrower.

(e)          Material Adverse Effect. The Administrative Agent shall have
determined, in its reasonable judgment, that no event or development shall have
occurred since December 31, 2019, which could reasonably be expected to have a
Material Adverse Effect.

(f)           Liens; Priority. The Administrative Agent shall be satisfied that
the Administrative Agent has been granted, and holds, for the benefit of the
Administrative Agent and the Lenders, a perfected, first priority Lien on and
security interest in all of the Collateral, subject only to Permitted Liens, to
the extent such Liens and security interests are required pursuant to the Loan
Documents to be granted or perfected on or before the Amendment Effective Date.

 

 

(g)          Approvals. All consents, authorizations and approvals of, and
filings and registrations with, and all other actions in respect of, any
Governmental Authority or other Person required in connection with any Loan
Document or the transactions contemplated thereby or the conduct of the Loan
Parties’ business shall have been obtained or made and shall be in full force
and effect. There shall exist no claim, action, suit, investigation, litigation
or proceeding (including, without limitation, shareholder or derivative
litigation) pending or, to the knowledge of any Loan Party, threatened in any
court or before any arbitrator or Governmental Authority which (i) relates to
the Loan Documents or the transactions contemplated thereby or (ii) could
reasonably be expected to have a Material Adverse Effect.

4. Continued Effectiveness of the Financing Agreement and Other Loan Documents.
Each Loan Party hereby (a) acknowledges and consents to this Amendment,
(b) confirms and agrees that the Financing Agreement and each other Loan
Document to which it is a party is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects, except that on and
after the Amendment Effective Date, all references in any such Loan Document to
“the Financing Agreement”, the “Agreement”, “thereto”, “thereof”, “thereunder”
or words of like import referring to the Financing Agreement shall mean the
Financing Agreement as amended by this Amendment, and (c) confirms and agrees
that, to the extent that any such Loan Document purports to assign or pledge to
the Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, or to grant to the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, a security interest in or Lien on any
Collateral as security for the Obligations of the Loan Parties from time to time
existing in respect of the Financing Agreement (as amended hereby) and the other
Loan Documents, such pledge, assignment and/or grant of the security interest or
Lien is hereby ratified and confirmed in all respects. This Amendment does not
and shall not affect any of the obligations of the Loan Parties, other than as
expressly provided herein, including, without limitation, the Loan Parties’
obligations to repay the Loans in accordance with the terms of Financing
Agreement or the obligations of the Loan Parties under any Loan Document to
which they are a party, all of which obligations shall remain in full force and
effect. Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of Administrative Agent or any Lender under the Financing
Agreement or any other Loan Document nor constitute a waiver of any provision of
the Financing Agreement or any other Loan Document.

5. No Novation. Nothing herein contained shall be construed as a substitution or
novation of the Obligations outstanding under the Financing Agreement or
instruments securing the same, which shall remain in full force and effect,
except as modified hereby.

6. No Representations by Administrative Agent or Lenders. Each Loan Party hereby
acknowledges that it has not relied on any representation, written or oral,
express or implied, by Administrative Agent or any Lender, other than those
expressly contained herein, in entering into this Amendment.

 

 

 

7. Release. Each Loan Party hereby acknowledges and agrees that: (a) neither it
nor any of its Subsidiaries has any claim or cause of action against
Administrative Agent or any Lender (or any of the directors, officers,
employees, agents, attorneys or consultants of any of the foregoing) and (b) the
Administrative Agent and the Lenders have heretofore properly performed and
satisfied in a timely manner all of their obligations to the Loan Parties, and
all of their Subsidiaries and Affiliates. Notwithstanding the foregoing, the
Administrative Agent and the Lenders wish (and the Loan Parties agree) to
eliminate any possibility that any past conditions, acts, omissions, events or
circumstances would impair or otherwise adversely affect any of their rights,
interests, security and/or remedies. Accordingly, for and in consideration of
the agreements contained in this Amendment and other good and valuable
consideration, each Loan Party (for itself and its Subsidiaries and Affiliates
and the successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release, waive and forever discharge the Administrative Agent and
the Lenders, together with their respective Affiliates and Related Funds, and
each of the directors, officers, employees, agents, attorneys and consultants of
each of the foregoing (collectively, the “Released Parties”), from any and all
debts, claims, allegations, obligations, damages, costs, attorneys’ fees, suits,
demands, liabilities, actions, proceedings and causes of action, in each case,
whether known or unknown, contingent or fixed, direct or indirect, and of
whatever nature or description, and whether in law or in equity, under contract,
tort, statute or otherwise, which any Releasor has heretofore had or now or
hereafter can, shall or may have against any Released Party by reason of any
act, omission or thing whatsoever done or omitted to be done, in each case, on
or prior to the Amendment Effective Date directly arising out of, connected with
or related to this Amendment, the Financing Agreement or any other Loan
Document, or any act, event or transaction related or attendant thereto, or the
agreements of Administrative Agent or any Lender contained therein, or the
possession, use, operation or control of any of the assets of any Loan Party, or
the making of any Loans or other advances, or the management of such Loans or
other advances or the Collateral. Each Loan Party represents and warrants that
it has no knowledge of any claim by any Releasor against any Released Party or
of any facts or acts or omissions of any Released Party which on the date hereof
would be the basis of a claim by any Releasor against any Released Party which
would not be released hereby.

8. Further Assurances. The Loan Parties shall execute any and all further
documents, agreements and instruments, and take all further actions, as may be
required under applicable law or as Administrative Agent may reasonably request,
in order to effect the purposes of this Amendment.

9. Miscellaneous.

(a)          This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.

(b)          Section and paragraph headings herein are included for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.

(c)          This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

 

 

(d)          Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a “Loan Document” under the Financing Agreement. Accordingly, it
shall be an immediate Event of Default under the Financing Agreement if (i) any
representation or warranty made by any Loan Party under or in connection with
this Amendment shall have been incorrect in any respect when made or deemed
made, or (ii) any Loan Party shall fail to perform or observe any term, covenant
or agreement contained in this Amendment.

 

(e)          Any provision of this Amendment that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
portions hereof or affecting the validity or enforceability of such provision in
any other jurisdiction.

[Remainder of page intentionally left blank.]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.

 

BORROWER:

 

THERAPEUTICSMD, INC.

          By: /s/ James D’Arecca   Name:  James D’Arecca   Title:   Chief
Financial Officer           GUARANTORS:       VITAMEDMD, LLC           By: /s/
James D’Arecca   Name: James D’Arecca   Title: Chief Financial Officer          
    BOCAGREENMD, INC.               By: /s/ James D’Arecca   Name: James
D’Arecca   Title: Chief Financial Officer                     VITACARE
PRESCRIPTION SERVICES, INC.               By: /s/ John Milligan   Name: John
Milligan   Title: President  

 







       

[Signature Page to Amendment No. 6]

 



  SIXTH STREET SPECIALTY LENDING, INC.,
as Administrative Agent and Lender           By: /s/ Joshua Easterly   Name: 
Joshua Easterly   Title:   Chief Executive Officer               TOP IV TALENTS,
LLC, as Lender           By: /s/ Joshua Peck   Name: Joshua Peck   Title: Vice
President                     TAO TALENTS, LLC, as Lender               By: /s/
Joshua Peck   Name: Joshua Peck   Title: Vice President                

 

[Signature Page to Amendment No. 6]